Name: Commission Regulation (EEC) No 4156/87 of 22 December 1987 amending certain Regulations on the application of the common arrangements for trade for ovalbumin and lactalbumin as a consequence of the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: processed agricultural produce;  taxation;  prices;  tariff policy
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 392/ 35 COMMISSION REGULATION (EEC) No 4156/87 of 22 December 1987 amending certain Regulations on the application of the common arrangements for trade for ovalbumin and lactalbumin as a consequence of the introduction of the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as amended by Regulation (EEC) No 3985 /87 (2), and in particular the second subparagraph of Article 15 ( 1 ) thereof, Whereas , in accordance with the second subparagraph of Article 15 ( 1 ) of Regulation (EEC) Np 2658 / 87 , adap ­ tations of a technical nature of Community acts referring to the tariff or statistical nomenclature are to be carried out by the Commission ; Whereas Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (3) was amended by Regu ­ lation (EEC) No 4001 / 87 (4), which adapted the terms of the combined nomenclature , the descriptions of the goods and the tariff headings appearing therein ; Whereas the Regulations applying the abovementioned arrangements must be adapted technically to take account of the use of the new combined nomenclature based on the Harmonized System for the description and codification of goods which is intended to replace the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in customs Tariffs ; Whereas , at the time of this amendment to Commission Regulation (EEC) No 1777/74 ( 5), certain items for calculating the sluice-gate price which still appear in units of account in the said Regulation should be expressed in ECU using the coefficient of 1,208953 referred to in Article 13 of Council Regulation (EEC) No 1676/ 85 (6), as amended by Regulation (EEC) No 1636/ 87 (7), HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 1777/74 of 9 July 1974 fixing the value of certain items to be used in calcu ­ lating the import duties and sluice-gate prices for ovalbumin and lactalbumin is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 The coefficients provided for in Article 3 of Regu ­ lation (EEC) No 2783/75 are hereby fixed as follows : (a) for the products listed in subheadings 3502 10 91 and 3502 90 51 of the combined nomenclature : 4,06 ; (b) for the products listed in subheadings 3502 10 99 and 3502 90 59 of the combined nomenclature : 0,55 .' 2 . Article 2 is replaced by the following : Article 2 The processing costs referred to in Article 5 ( 1 ) of Regulation (EEC) No 2783 /75 are hereby fixed as follows : (a) for the products listed in subheadings 3502 10 91 and 3502 90 51 of the combined nomenclature : 1,1122 ECU/kg ; (b) for the products listed in subheadings 3502 10 99 and 3502 90 59 of the combined nomenclature : 0,1451 ECU/kg'. Article 2 Article 1 (2) (a) of Council Regulation (EEC) No 504/86 of 25 February 1986 on transitional arrangements for trade between Spain and the other Member States and between Spain and third countries in glucose and lactose covered by Regulation (EEC) No 2730/75 and in ovalbumin and lactalbumin covered by Regulation (EEC) No 2783 /75 (8) is hereby replaced by the following : '(a) for the purposes of paragraph 1 "corresponding agricultural products" shall mean eggs in shell falling within subheading 0407 00 30 of the combined nomenclature'. Article 3 This Regulation shall enter into f&lt;3rce on 1 January 1988 . ') OJ No L 256 , 7 . 9 . 1987 , p . 1 . 2 ) OJ No L 376, 31 . 12 . 1987 , p . 1 . J ) OJ No L 282 , 1 . 11 . 1975 , p . 104 . 4 ) OJ No L 377 , 31 . 12 . 1987 , p . 44 . s ) OJ No L 186, 10 . 7 . 1974 , p. 19 . 6) OJ No L 164 , 24 . 6 . 1985 , p . 1 . 7) OJ No L 153 , 13 . 6 . 1987 , p . 1 . . (") OJ No L 54, 1 . 3 . 1986 , p. 54 . No L 392/36 Official Journal of the European Communities 31 . 12 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President